Title: From George Washington to Tobias Lear, 6 May 1796
From: Washington, George
To: Lear, Tobias


        
          Dear Sir
          Philadelphia 6th May 1796
        
        This letter will be put into your hands by Mr Volney—who proposes to visit the Federal City. If you are not acquainted with him personally, I am sure you must have a knowledge of his character—his travels & works; I therefore recommend him to your civilities while he remains in the Federal City. I am always and sincerely Yours
        
          Go: Washington
        
      